DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
Claims 7 and 8 recite the limitation "the fixing area" in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaden et al. (U.S. 2011/0272414).  Gaden et al. teaches a fuel tank 100 for a vehicle (paragraph [0001]), comprising a main tank 100 comprising a first tank volume 104 defined by an outside wall 102’, an auxiliary tank 106 extending from an aperture (at lead line 110; figure 4) provided in the outside wall, the auxiliary tank 106 formed as a pocket-shaped continuation of the outside wall into the first tank volume bounded by the outside wall (figure 4), wherein the auxiliary tank forms a second tank volume which is separated from the first tank volume (paragraph [0022}), wherein, the auxiliary tank 106 opens into a filler neck (140, 142; paragraph [0026]) which runs inside the first tank volume and emerges on the outside wall of the main tank (figure 4).

Regarding claim 2, a second filler neck (140, 142; paragraph [0026]) coupled to the main tank on the outside wall.

Regarding claim 3, the auxiliary tank 106 is an integral constituent part of the outside wall of the main tank (figure 4).  The term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (in re Hotte (C.C.P.A.) 157 U.S.P.Q. 326); the term is not necessarily restricted to a one-piece article (in re Kohno (C.C.P.A.) 157 U.S.P.Q. 275); and may be construed as relatively broad (in re Dike (C.C.P.A.) 157 U.S.P.Q. 581).

Regarding claim 4, the aperture formed in the outside wall is closed by a tank cap 114.

Regarding claim 5, the tank cap 114 forms a liquid-tight fit along a fixing area formed on the outside wall (paragraph [0028]; figures 6, 7).

Regarding claim 8, an assembly device for attaching the tank cap is disposed along the fixing area (embodiment in figure 6).

Regarding claim 9, the fixing area is formed as an undercut surrounding the aperture for attaching the tank cap (embodiment in figure 7).

Regarding claim 11, Gaden et al. teaches a fuel tank 100 for a vehicle (paragraph [0001]), comprising a main tank 104 comprising a first tank volume 104 defined by an outside wall 102’, the main configured to store a first fluid at 118 in the first tank volume, an auxiliary tank 106 for storing a second fluid at 120 in a second tank volume, the auxiliary tank 106 extending from an aperture (at lead line 110) formed in the outside wall of the main tank such that the auxiliary tank 106 is formed as a pocket-shaped continuation of the outside wall into the first tank volume bounded by the outside wall (figure 4), a first filler neck at 142 comprising a first end and a second end, the first end being fluidly coupled to the second tank volume and the second end connected to the outside wall of the main tank (figure 4), and a second filler neck 140 fluidly coupled to the first tank volume.

Regarding claim 12, the first fluid neck passes through the first tank volume (figure 4; paragraph [0026]).

Regarding claim 13, the second tank volume is separate from the first tank volume (figure 4).

Regarding claim 14, the main tank comprises a recess formed in the outer wall, the second end of the first filler neck being connected to the recess (140; figure 4).

Regarding claim 15, a tank cap 114 operably closing the aperture to form a liquid-tight fit along a fixing area of the outside wall (paragraph [0028]; figures 6, 7).

Regarding claim 16, a seal (at lead lines 125, 142 in figures 6, 7) disposed between the tank cap and the fixing area (paragraph [0028]; figure 6, 7).

Regarding claim 17, tank cap comprises at least one of a dosing unit, a filling level sensor, a temperature sensor, and a conductivity sensor (dosing unit shown at 4 in figure 1).

Regarding claim 18, the fixing area is formed as an undercut surrounding the aperture for attaching the tank cap (embodiment in figure 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gaden et al. (U.S. 2011/0272414) in view of Snook (U.S. 5,518,017).  Gaden et al. discloses the claimed invention except for the aperture formed in the outside wall being closed by a housing of an operating component.  Snook teaches that it is known to close an aperture by a housing of an operating component (see elements 46, 60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tank of Gaden et al. with the aperture formed in the outside wall being closed by a housing of an operating component, as taught by Snook, in order to seal the opening and provide a means to dispense the contents.

Regarding claim 7, along the fixing area an assembly portion surrounded by the housing of the operating component is embedded into the outside wall (as shown in the embodiment in figure 6).

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaden et al. (U.S. 2011/0272414) in view of Trotter (U.S. 2,733,573).  Regarding claims 10 and 19, Gaden et al. discloses the claimed invention except for the closeable drain valve.  Trotter teaches that it is known to provide a tank with a closeable drain valve between the compartments (see element 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tank of Gaden et al. with the closeable drain valve, as taught by Trotter, in order to allow communication between the compartments if desired.

Regarding claim 20, Gaden et al. teaches a fuel tank 100 for a vehicle (paragraph [0001]), comprising a main tank 104 comprising a first tank volume 104 defined by an outside wall 102’, the main configured to store a first fluid (at lead line 118) in the first tank volume, an auxiliary tank 106 for storing a second fluid (at lead line 120) in a second tank volume, the auxiliary tank 106 extending from an aperture formed in the outside wall of the main tank such that the auxiliary tank is formed as a pocket-shaped continuation of the outside wall into the first tank volume bounded by the outside wall (figure 4), a first filler neck at 142 comprising a first end and a second end, the first end being fluidly coupled to the second tank volume and the second end connected to the outside wall of the main tank (figure 4), a second filler neck at 140 fluidly coupled to the first tank volume, and a tank cap 114 operably closing the aperture to form a liquid-tight fit along a fixing area of the outside wall.
Further regarding claim 20, Gaden et al. discloses the claimed invention except for the closeable drain valve.  Trotter teaches that it is known to provide a tank with a closeable drain valve between the compartments (see element 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tank of Gaden et al. with the closeable drain valve, as taught by Trotter, in order to allow communication between the compartments if desired.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the dual compartments of the tank.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736